Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 6 and 16 have been amended to address the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection; therefore, the 112(b) rejection of claims 6 and 16 are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 2013/0270549 A1) in view of Nakano et al. (US 2012/0248433 A1) and Yamazaki et al. (US 2012/0305913 A1).
Regarding independent claim 1: Okazaki teaches (e.g. Fig. 3; [0179]-[0194]) a semiconductor device comprising: 
a gate electrode ([0191]: 15);
a gate insulating film ([0191]: 18) over the gate electrode; 
an oxide semiconductor film ([0191]: 20) over the gate insulating film;
a source electrode ([0061], [0077], [0125] and [0191]: 21; element designation referred back to previous Figures, see [0179]) on and in contact with a first region of the oxide semiconductor film (region of oxide semiconductor in contact with source electrode, left side); 
a drain electrode ([0061], [0077], [0125] and [0191]: 21; element designation referred back to previous Figures, see [0179]) on and in contact with a second region of the oxide semiconductor film (region of oxide semiconductor in contact with source electrode, right side); 
a first insulating film ([0181]: 23) on and in contact with the source electrode, the drain electrode, and a third region of the oxide semiconductor film (third region is the region between source/drain electrodes 21/21); and 
a second insulating film ([0189]: 24) over and in contact with the first insulating film (23), 
wherein in the oxide semiconductor film, the third region is located between the first region and the second region (region between source/drain electrodes 21/21), 

wherein the first insulating film comprises silicon oxynitride ([0166]: 23), 
wherein the second insulating film comprises silicon nitride ([0167]: 24), and 
wherein the first insulating film includes s first part having a spin density corresponding to a signal that appears at g = 2.001 lower than 1.5 x                 
                    
                        
                            10
                        
                        
                            18
                        
                    
                
             spins/                
                    
                        
                            c
                            m
                        
                        
                            3
                        
                    
                
             by electron spin resonance measurement ([0065]: insulating film 23, spin densities of a signal detected by electron spin resonance corresponding to a signal that appears at g = 2.001 with 1.times.10.sup.15 spins/cm.sup.3). 
Okazaki does not expressly teach that a thickness of the first insulating film is larger than a thickness of the second insulating film, and that the second insulating layer is silicon nitride.
Nakano teaches (e.g. Figs. 1A-1C) a semiconductor device comprising a first insulating film ([0060]: 112) and a second insulating film ([0060]: 116).
Nakano further teaches that a thickness of the first insulating film is larger than a thickness of the second insulating film ([0076]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Okazaki, the first and second insulating films, such that the thickness of the first insulating film is larger than a thickness of the second insulating film, as taught by Nakano, for the benefit of improving 
Yamazaki teaches (e.g., Fig. 22) a semiconductor device comprising a second insulating layer ([0317]: 584), wherein the second insulating layer is a silicon nitride film ([0317]: 584).
Silicon nitride film is well-known in the art as a suitable passivation or protection layer that can be used for a second layer.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the second layer of the device of Okazaki as modified by Nakano, a silicon nitride layer, as taught by Yamazaki, for its art recognized suitability as second layer.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

Regarding claim 2: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,
wherein the oxide semiconductor film (Okazaki: [0186]: 20) is provided on and in contact with the second layer of the gate insulating film (Okazaki: [0186]: 17).
Regarding claim 3: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,
wherein the oxide semiconductor film comprises In, Zn, and Ga (Okazaki: [0093] and [0095]: In--Ga--Zn-based metal oxide semiconductor). 
Regarding claim 4: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends, 
wherein the oxide semiconductor film includes a crystal part, and wherein the crystal part includes a portion having c-axis alignment (Okazaki: [0102]).
Regarding claim 5: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends, 

Regarding claim 6: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends, 
Okazaki as modified by Yamazaki does not expressly teach that the first insulating film further includes a second part, and 
wherein the first part is positioned over the second part.
Nakano teaches (e.g., Figs. 1A-3E, [0054]: same embodiment) a semiconductor device comprising a first insulating layer ([0075]: 112/114; layer 114 transformed into insulating layer, which is the first part and layer 112 is the second layer),
Nakano further teaches that the first insulating film ([0075]: 112/114; further includes a second part 112),
wherein the first part is positioned over the second part ([0075] and [0079]: the first part 114 is positioned over the second part 112).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Okazaki as modified by Yamazaki, wherein the first insulating film further includes a second part, wherein the part is positioned over the second part, as taught by Nakano, for the benefit of preventing contaminant and humidity to reach the semiconductor layer and cause electrical characteristic deterioration of the active layer.
Regarding claim 7: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends, 

Regarding claim 8: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends.
Okazaki as modified by Nakano, in the embodiment of Fig. 3, does not expressly teach that the device further comprises a second gate electrode over the second insulating film, wherein the second gate electrode overlaps with the oxide semiconductor film.
However, Okazaki does teach in Fig. 4, that the device further comprises a second gate electrode ([0196]: 61) over the second insulating film (24), wherein the second gate electrode (61) overlaps with the oxide semiconductor film ([0196]: Further, a gate electrode 61 overlapping with the oxide semiconductor film 20 with the protective insulating film 25 provided therebetween is included).
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include the additional gate, and thus arrive at “a second gate electrode over the second insulating film, wherein the second gate electrode overlaps with the oxide semiconductor film”, as taught by Okazaki, for the following benefits: by application of different potentials to the gate electrode 15 and the gate electrode 61, the threshold voltage of the transistor 70 can be controlled, in a preferable manner, the negative shift in the threshold voltage can be suppressed. Moreover, the oxide semiconductor film 20 whose surface is exposed to plasma 
Regarding claim 9: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends. 
Okazaki as modified by Nakano further teaches a display device comprising the semiconductor device according to claim 1 (Okazaki: [0224]). 
Regarding claim 10: Okazaki, Nakano and Yamazaki teach the claim limitation of the display device according to claim 9, on which this claim depends, 
comprising a display module comprising: the display device according to claim 9; and a touch sensor (Okazaki: [0298]). 
Regarding claim 11: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends. 
Okazaka and Nakano teach an electronic appliance comprising: the semiconductor device according to claim 1 on which this claim depends; and at least one of an operation key and a battery (Okazaki: [0298]: operation key).
Regarding independent claim 12: Okazaki teaches (e.g. Fig. 3; [0179]-[0194]) a semiconductor device comprising:
a gate electrode ([0191]: 15);  
a first insulating film ([0186]: 16) over the gate electrode; 
a second insulating film ([0186]: 17) on and in contact with the first insulating film; 
an oxide semiconductor film ([0191]: 20) on and in contact with the second insulating film; 
a source electrode ([0061], [0077], [0125] and [0191]: 21; element designation referred back to previous Figures, see [0179]) on and in contact with a first region of the oxide semiconductor film (region of oxide semiconductor in contact with source electrode, left side); 
a drain electrode ([0061], [0077], [0125] and [0191]: 21; element designation referred back to previous Figures, see [0179]) on and in contact with a second region of the oxide semiconductor film;
a third insulating film ([0181]: 23) on and in contact with the source electrode, the drain electrode, and a third region of the oxide semiconductor film; and 
a fourth insulating film ([0189]: 24) over and in contact with the third insulating film, 
wherein in the oxide semiconductor film, the third region is located between the first region and the second region (third region is the region between source/drain electrodes 21/21),
wherein the second insulating film comprises silicon and oxygen ([0189]: 17 includes silicon oxide or silicon oxynitride film, which includes oxygen and silicon),
wherein each of the second insulating film and the third insulating film comprises silicon oxynitride ([0166] and [0167]: the second insulating film 17 and the third insulating 23 film comprises silicon oxynitride), 
wherein each of the first insulating film and the fourth insulating film comprises silicon nitride ([0167] and [0187]: each of the first insulating film 16 and the fourth insulating film 24 comprises silicon nitride), 
wherein the third insulating film includes a first part having a spin density corresponding to a signal that appears at g = 2.001 lower than 1.5 x                 
                    
                        
                            10
                        
                        
                            18
                        
                    
                
             spins/                
                    
                        
                            c
                            m
                        
                        
                            3
                        
                    
                
             by electron spin resonance measurement ([0065]: insulating film 23, spin densities of a signal detected by electron spin resonance corresponding to a signal that appears at g = 2.001 with 1.times.10.sup.15 spins/cm.sup.3). 
Okazaki does not expressly teach that a thickness of the third insulating film is larger than a thickness of the fourth insulating film, and 
the fourth insulating film is a silicon nitride.
Nakano teaches (e.g. Figs. 1A-1C) a semiconductor device comprising a third insulating film ([0060]: 112) and a fourth insulating film ([0060]: 116).
Nakano further teaches that a thickness of the third insulating film is larger than a thickness of the fourth insulating film ([0076]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Okazaki, the third and fourth insulating films, such that the thickness of the third insulating film is larger than a thickness of the 
Yamazaki teaches (e.g., Fig. 22) a semiconductor device comprising a second insulating layer ([0317]: 584), wherein the second insulating layer is a silicon nitride film ([0317]: 584).
Silicon nitride film is well-known in the art as a suitable passivation or protection layer that can be used for a second layer.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the second layer of the device of Okazaki as modified by Nakano, a silicon nitride layer, as taught by Yamazaki, for its art recognized suitability as second layer.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). See MPEP 2144.07.
Regarding claim 13: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 12, on which this claim depends, 
 wherein the oxide semiconductor film comprises In, Zn, and Ga (Okazaki: [0093] and [0095]: In--Ga--Zn-based metal oxide semiconductor). 
Regarding claim 14: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 12, on which this claim depends, 
wherein the oxide semiconductor film includes a crystal part, and wherein the crystal part includes a portion having c-axis alignment (Okazaki: [0102]). 
Regarding claim 15: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 12, on which this claim depends, 
wherein the signal that appears at g = 2.001 is due to dangling bonds of silicon in the third insulating film (Okazaki: [0065]). 
Regarding claim 16: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 12, on which this claim depends, 
Okazaki as modified by Nakano does not expressly teach that the third insulating film includes a first layer and a second layer on the first layer, and 
wherein the first region is included in the second layer of the first insulating film.
Nakano teaches (e.g., Figs. 1A-3E, [0054]: same embodiment) a semiconductor device comprising a third insulating layer ([0075]: 112/114; layer 114 transformed into insulating layer, which is the first layer and layer 112 is the second layer) and a first region in contact with an oxide semiconductor layer ([0079]: 106a used as semiconductor layer for forming channel layer; first region contacts the source region, left side region of semiconductor layer 106a),
wherein the first insulating film ([0075]: 112/114; layer 114 transformed into insulating layer, which is the first layer and layer 112 is the second layer) includes a first layer and a second layer on the first layer ([0075]: first layer 114 and a second layer 112 on the first layer 114), and
wherein the first region is included in the second layer ([0075] and [0079]: second layer 112) of the third insulating film ([0075] and [0079]: 112/114; layer 114 transformed into insulating layer, which is the first layer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Okazaki as modified by Nakano, the first region being included in the second layer of the third insulating film, as taught by Nakano, for the benefit of preventing contaminant and humidity to reach the semiconductor layer and cause electrical characteristic deterioration of the active layer.

wherein the first part is positioned over the second part.
Nakano teaches (e.g., Figs. 1A-3E, [0054]: same embodiment) a semiconductor device comprising a first insulating layer ([0075]: 112/114; layer 114 transformed into insulating layer, which is the first part and layer 112 is the second layer),
Nakano further teaches that the first insulating film ([0075]: 112/114; further includes a second part 112),
wherein the first part is positioned over the second part ([0075] and [0079]: the first part 114 is positioned over the second part 112).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Okazaki as modified by Yamazaki, wherein the first insulating film further includes a second part, wherein the part is positioned over the second part, as taught by Nakano, for the benefit of preventing contaminant and humidity to reach the semiconductor layer and cause electrical characteristic deterioration of the active layer.
Regarding claim 17: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 12, on which this claim depends, 
wherein each of the source electrode and the drain electrode has a stacked-layer structure comprising metal elements selected from aluminum, titanium, tantalum, tungsten, molybdenum, chromium, neodymium, and scandium (Okazaki: [0125]: aluminum film). 
Regarding claim 18: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 12, on which this claim depends. 
Okazaki as modified by Nakano, in the embodiment of Fig. 3, does not expressly teach that the device further comprises 
a second gate electrode over the fourth insulating film, wherein the second gate electrode overlaps with the oxide semiconductor film.
However, Okazaki does teach in Fig. 4, that the device further comprises a second gate electrode ([0196]: 61) over the second insulating film (24), wherein the second gate electrode (61) overlaps with the oxide semiconductor film ([0196]: Further, a gate electrode 61 overlapping with the oxide semiconductor film 20 with the protective insulating film 25 provided therebetween is included).
Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include the additional gate, and thus arrive at “a second gate electrode over the second insulating film, wherein the second gate electrode overlaps with the oxide semiconductor film”, as taught by Okazaki, for the following benefits: by application of different potentials to the gate electrode 15 and the gate electrode 61, the threshold voltage of the transistor 70 can be controlled, in a preferable manner, the negative shift in the threshold voltage can be suppressed. Moreover, the oxide semiconductor film 20 whose surface is exposed to plasma generated in an oxidizing atmosphere and the insulating film 23 which is formed in succession after the plasma treatment are included, whereby impurities between the oxide semiconductor film 20 and the gate electrode 61 can be reduced, and change in the threshold voltage of the transistor 70 can be reduced. Further, with the use of the 
Regarding claim 19: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 12, on which this claim depends, 
Okazaki as modified by Nakano further teaches a display device comprising the semiconductor device according to claim 12 (Okazaki: [0224]).
Regarding claim 20: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 19, on which this claim depends, 
 Okazaki as modified by Nakano further teaches a display module comprising: the display device according to claim 19; and a touch sensor (Okazaki: [0298]).
Regarding claim 21: Okazaki, Nakano and Yamazaki teach an electronic appliance comprising: the semiconductor device according to claim 12; and at least one of an operation key and a battery (Okazaki: [0298]: operation key). 
Regarding independent claim 22: Okazaki teaches (e.g. Fig. 3; [0179]-[0194]) a semiconductor device comprising: 
a gate electrode ([0191]: 15);  
a gate insulating film ([0191]: 18) over the gate electrode; 
an oxide semiconductor film ([0191]: 20) over the gate insulating film; 

a drain electrode ([0061], [0077], [0125] and [0191]: 21; element designation referred back to previous Figures, see [0179]) on and in contact with a second region of the oxide semiconductor film; 
a first insulating film ([0181]: 23) on and in contact with the source electrode, the drain electrode, and a third region of the oxide semiconductor film third region is the region between source/drain electrodes 21/21); and 
a second insulating film ([0189]: 24) over and in contact with the first insulating film, 
wherein in the oxide semiconductor film, the third region is located between the first region and the second region (region between source/drain electrodes 21/21), 
wherein the gate insulating film includes a first layer comprising silicon nitride and a second layer comprising silicon oxynitride and oxygen on the first layer, 
wherein the first insulating film comprises silicon oxynitride ([0187]: stacked structure of a first gate insulating film of silicon nitride film), 
wherein the second insulating film comprises silicon nitride ([0167]: 24). 
Okazaki does not expressly teach that a thickness of the first insulating film is larger than a thickness of the second insulating film. 
Nakano teaches (e.g. Figs. 1A-1C) a semiconductor device comprising a first insulating film ([0060]: 112) and a second insulating film ([0060]: 116).

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Okazaki, the first and second insulating films, such that the thickness of the first insulating film is larger than a thickness of the second insulating film, as taught by Nakano, for the benefit of improving the efficiency of supply of oxygen to the metal oxide film (Nakano: [0076]). And thus improve the deice threshold stability and consequently the device reliability.
Yamazaki teaches (e.g., Fig. 22) a semiconductor device comprising a second insulating layer ([0317]: 584), wherein the second insulating layer is a silicon nitride film ([0317]: 584).
Silicon nitride film is well-known in the art as a suitable passivation or protection layer that can be used for a second layer.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the second layer of the device of Okazaki as modified by Nakano, a silicon nitride layer, as taught by Yamazaki, for its art recognized suitability as second layer.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). See MPEP 2144.07.
Regarding claim 23: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 22, on which this claim depends,
wherein the oxide semiconductor film (Okazaki: [0186]: 20) is provided on and in contact with the second layer of the gate insulating film (Okazaki: [0186]: second layer 17 of insulating layer 18). 
Regarding claim 24: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 22, on which this claim depends, 
wherein the oxide semiconductor film comprises In, Zn, and Ga (Okazaki: [0093] and [0095]: In--Ga--Zn-based metal oxide semiconductor). 
Regarding claim 25: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 22, on which this claim depends, 
wherein the oxide semiconductor film includes a crystal part, and wherein the crystal part includes a portion having c-axis alignment (Okazaki: [0102]).
Regarding claim 26: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 22, on which this claim depends, 
Okazaki as modified by Nakano does not expressly teach that 
the first insulating film includes a first layer and a second layer on the first layer.
Nakano teaches (e.g., Figs. 1A-3E, [0054]: same embodiment) a semiconductor device comprising a first insulating layer ([0075]: 112/114; layer 114 transformed into insulating layer, which is the first layer and layer 112 is the second layer) and a first region in contact with an oxide semiconductor layer ([0079]: 106a used as semiconductor layer for forming channel layer; first region contacts the source region, left side region of semiconductor layer 106a),
wherein the first insulating film ([0075]: 112/114; layer 114 transformed into insulating layer, which is the first layer and layer 112 is the second layer) includes a first layer and a second layer on the first layer ([0075]: first layer 114 and a second layer 112 on the first layer 114), and 
wherein the first region is included in the second layer ([0075] and [0079]: second layer 112) of the first insulating film ([0075] and [0079]: 112/114; layer 114 transformed into insulating layer, which is the first layer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Okazaki as modified by Nakano, the 
Regarding claim 27: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 22, on which this claim depends, 
 Okazaki and Nakano teach a display device comprising the semiconductor device according to claim 22 (Okazaki: [0224]). 
Regarding claim 28: Okazaki, Nakano and Yamazaki teach the claim limitation of the display module according to claim 27, on which this claim depends, and a touch sensor (Okazaki: [0298]). 
Regarding claim 29: Okazaki, Nakano and Yamazaki teach the claim limitation of the semiconductor device according to claim 22, on which this claim depends, 
Okazaki and Nakano teach an electronic appliance comprising:
the semiconductor device according to claim 22; and at least one of an operation key and a battery (Okazaki: [0298]: operation key).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely solely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or the newly added limitation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826